                                  IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                                  AT        UNALASKA         _
           CITY OF UNALASKA,


                                            Plaintiff(s),
           vs.
           NATIONAL UNION FIRE INSURANCE
           COMPANY,
                                                                     CASE N0.                3UN-21=          CI
                                            Defendant(s).
                                                                                       SUMMONS
                                                                                            AND
                                                                                NOTICE TO BOTH PARTIES
                                                                                OF JUDICIAL ASSIGNMENT
           To Defendant: NATIONAL UNION FIRE INSURANCE COMPANY.

           You are hereby summoned and required to file with the court a written answer to
                                                                                           the complaint
           which accompanies this summons. Your answer must be filed with the
                                                                                                 court
           at (address): P.O. Box 245, Unalaska, AK 99685
           within 20 days* after the day you receive this summons.

           In addition, a copy of your answer must be sent to:
                     Plaintiffs attorney or plaintiff (if unrepresented): Brooks Chandler
                     Address: Chandler, Falconer, Munson & Cacciola, LLP                                 _
                                911 W 8th Avenue, Suite 302, Anchorage, Alaska 99501

           If you fail to file your answer within the required time, a default judgmen
                                                                                       t may be
           entered against you for the relief demanded in the complaint.

           If you are not represented by an attorney, you must inform the court and all other
                                                                                                  parties in
           this case, in writing, of your current mailing address and any future changes
                                                                                            to your mailing
           address and telephone number.        You may use court form Notice of Change of Address /
           Te%phone Number (TF-955), available at the clerk's office or on the court system's
                                                                                                 website at
           https://public.courts.alaska.gov/web/forms/docs/tf-955.pdf, to inform the court.

                                                             -OR-
           If you have an attorney, the attorney must comply with Alaska R. Civ. P.
                                                                                    5(i).
                                              NOTICE OF JUDICIAL ASSIGNMENT
          OF rN ~liZ
                t
                       z
~~ ~~;►~  ~'~~~E     ~ i~i and Defendant
              ~, ,• rtlj~   ~
     c                    ,
     ~. '           4 t     r                                                               .-----
~ ~• ~.r __ '      is~~ hA been assigned to Judge
              •1 r         C:'~
           (SEA~l          ~r                                       CLERK__OF COURT         ~


                                    Date                                    -[3epu#~t Clerk
          *The state or a state officer or agency named as a defendant
                                                                       has 40 days to file its answer. If
          you have been served with this summons outside the United States,
          file your answer.                                                   you also have 40 days to
          CIV-100 (10/17)(cs)
                                                                            Civil Rules 4, 5, 12, 42(c), 55
          SUMMON       S


                           Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 1 of 13A p. 1 of 13
                                                                                     Exhibit
Brooks W. Chandler
AK Bar No. 8310109
bchandlergbcfaklaw.com
Samuel C. Severin
AK Bar No. 0606035
sseveringbcfaklaw.com

Attorneys for City of Unalaska

                   IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                           THIRD JUDICIAL DISTRICT AT UNALASKA

CITY OF UNALASKA,

                          Plaintiff,

vs.
                                                            Case No. 3UN-21- b o~-       CI
NATIONAL UNION FIRE INSURANCE
COMPANY,

                          Defendant.


                                       DEMAND FOR JURY TRIAL


        Plaintiff, City of Unalaska, by and through Boyd, Chandler; Falconer & Munson, LLP,

hereby demands a jury trial in the above-captioned matter.

                 DATED this 24th day of March, 2021.

                                                   BOYD, CHANDLER, FALCONER &
                                                   MUNSON, LLP


                                                   By: s/s Brooks W. Chandler
                                                           Brooks W. Chandler, AK Bar No. 8310109
                                                           Samuel C. Severin, AK Bar No. 0606035




DEMAND FOR JURY TRIAL
City of Unalaska vs. National Union Fire Insurance Co., 3UN- 21- dl'79-- CI          Page I of I


 Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 2 of 13A p. 2 of 13
                                                           Exhibit
    D
.   ~




                                                                                 F1I,EU in the
                                                                               for thQ Sta,tQ of DBSTPIC7' CC3URT
                                                                                                 Al,asp~, at
        Brooks W. Chandler                                                                                   Unalaslca
        AK Bar No. 831 Q109                                                              MAR 2 2 2021
        bchandler@bcfaklaw.com
        Samuel C. Severin                                                               elerk Af
                                                                                                   COstrt
        AK Bar No. 0600035
        sseveringbcfaklaw.com

        Attorneys for City of Unalaska

                           I~l THE SUPERIOR COURT FOR THE STATE OF ALASKA

                                   THIRD JUDICIAL DISTRICT AT UNALASKA

        CITY OF UNALASKA,

                                  Plaintiff,


                                                                     Case No. 3 UN-21- t7-~1`l              C1
          NATIONAL UNION FIRE INSURANCE
        I COMPANY,

                                  Defendant.


                                                       COMPLAINT


                 Plaintiff the City of Unalaska ("City" or "Unalaska") pleads and alleges as follows:

                                            PRELIMINARY STATEMENT

                 1.       Tliis action is for breach of contract and declaratory relief arising out of the

        ~ refusal of National Union Fire Insurance Company ("Defendant") to provide insurance

        I coverage under a Government Crime insurance policy providing coverage to the City of

        I Unalaska.

                 2.       AIG Claims, Inc. ("AIG Claims") is the authorized representative ofNational

        I Union Fire Insurance Company of Pittsburgh, PA., ("National Union"), the insurer which



          COMPLAINT
        I City of Unalaska vs. Nationa! Union Fire Insurance Co., 3UN- 21- Z~-- j_ CI                   Page I of 1 I




        Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 3 of 13A p. 3 of 13
                                                                  Exhibit
issued a Governrrient Crime Policy to Alaska Public Entity Insurance (the "Insured") under

Policy No. 01-194-44-48 with effective dates of July 1, 2019 to July 1, 2020 (the "Policy").

        3.      Endorsement # 24 names the City of Unalaska as an Additional Named Insured.

        4.      Tlie Policy specifically provides Crime coverage for losses resulting from

"Computer Fraud'."

        5.      The City was the victim of crime and computer fraud in which certain

employees in the;City's finance department were deceived by fraudulent emails from

perpetrators forged to appear as if they were coming from a legitimate vendor, Northern Alaska

Contractors, LLC ("NAC")

        6.      The City purchased the Policy for its intended purpose - to protect the City

against precisely the type of loss it has now incurred as a result of computer fraud. Despite the

fact that the City paid its premiums, gave prompt notice of the computer fraud to Defendant,

and cooperated fully and" completely with Defendant, Defendant refused to cover the loss,

leaving an uninsured loss of $537,861.67.

                                  PARTIES AND JURISDICTION

        7.       Plaintiff Incorporates herein by reference paragraphs 1-6 as if each is set forth

fully herein.

        8.       Unalaska is an Alaskan municipal corporation located in Unalaska, Alaska and

is in all ways qualified to maintain this action.


        9.       Defendant National Union Fire Insurance Company (National Union) is a

Pennsylvania lnsurance Company. Upon information and belief, it was at all times pertinent to




COMPLAINT
Cfty of Unalaska vs.,Natfonal Union Fire Insurance Co., 3UN- 21-   1:.~ -1   CI        Page 2 of 11




Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 4 of 13A p. 4 of 13
                                                          Exhibit
this Complaint authorized to and conducting business in the State of Alaska. Upon

information and belief, it is a member, affiliate, or subsidiary of AIG Claims.

          10.   The amount in controversy exceeds-$100,000, exclusive of costs and interest.

          11.   Pursuant to AS 22.10.020(g), this court has jurisdiction to declare the rights and

legal relations of an interested party to an actual controversy.

          12.   Jurisdiction and venue are proper in this court pursuant to AS 22.10.020 and

Rule 3 of the Alaska Rules of Civil Procedure.

                                   FACTUAL ALLEGATIONS

   13. Plaintiff incorporates herein by reference paragraphs 1-12 as if each is set forth fully

herein.

          A. The Policy

          14.   The Policy is for "Government Crime" and is also described on the policy form

as "Crime and Fidelity." The Policy replaces policy number 01-351-57-67. The "named

insured" includes,Alaska Public Entity Insurarlce ("APEI") and the City of Unalaska. The

policy is written using a standard ISO form.

          15.   The premium charged was $30,372. The declarations page identifies insurance

limits as $1,000,0:00 with deductibles of $25,000 separately for each "Insuring Agreement."

There are nine "Insuring Agreements." Each "Insuring Agreement" covers a specified type of



          16.   The relevant insuring agreements or endorsements include Insuring Agreement

A.3., Forgery or Alteration; Insuring Agreement A.7. Computer Fraud; Endorsement # 6 for

"faithful performance" and Endorsement # 25, Impersonation Fraud Coverage.



COMPLAINT
Cfty oJUnalaska vs. Natfona! Unfon Fire Insurance Co., 3UN- 21-_42~:J~ CI            Page 3 of l 1




Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 5 of 13A p. 5 of 13
                                                          Exhibit
             17.     Insuring Agreement A.7. is the "Computer Fraud" insuring agreement. That

     agreement states: 1

                     We will pay for loss of or damage to "money", "securities" and
                     "other property" resulting directly from the use of any computer
                     to fraudulently cause a transfer of that property from inside the
                     "premises" or "banking premise" to a person (other than a
                     messenger) outside those premises or to a place outside those
                     pre;mises":
                     a.      To a person (other than a"messenger") outside those
                             "premises"; or
                     b.      To a place outside those "premises".



              B. The City Suffered a Loss of $2,985,406.10 as a Direct Result of Computer
     Fraud.

              18.     On March 4, 2019, Northern Alaskan Contractors ("NAC") issued invoice 2019-

     033 to the City ofUnalaska for $17,550. The invoice identifies the email address for NAC as

     northernmechanical@gmail.com .
a
a
a             19.    NAC is the current name of a business formerly known as Alaska Mechanical.

     The company is a; regular City vendor.

              20.     On April 11, 2019 at 9:19 a.m., City Accounts Payable Assistant Rowena

     Gulanes turned on her computer and opened her City email account.

              21.     In the email "in box" residing on the City's computer server was an email which

     purported to be from the accountant for NAC, using an email address of glenn.olson@nac-

     rocks.com. The email stated:
xU                    We have changed the method of receiving payments for our
                      invoices from checks to electronic payment. Can you send me
                      your ACH/EFT form to send you our banking information for our
                      payments. Thank you.



     COMPLAINT
     City of Unalaska vs. National Union Fire Insurance Co., 3UN- 21-   CI               Page 4 of I 1




     Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 6 of 13A p. 6 of 13
                                                               Exhibit
        22.      This fraudster identified themselves as Glenn Olson, accountant. The fraudster

used the correct biisiness address for NAC's Anchorage office, the correct telephone and fax

numbers for NAGand referenced a website www.nac.rocks.

        23.       On April 11 at 11:00 a.m., Ms. Gulanes emailed the fraudster stating:

                 At'this point I'11 forward your email to my supervisor Jen
                 VanDeventer. She does all City wires.

        24.      On; April 1 l at 11:12 p.m., Ms. Van Deventer sent the fraudster an email stating:

                 Go'od Morning Glenn, I have attached an ACH form for you to fill
                 out. Once you return it to me we will do a pre note and after 10
                 days if everything comes back clear we can then ACH payments.

        25.      On April 11 at 12:35 p.m., the fraudster sent an email stating "Please find

completed ACH form," presumably attaching the form.

        26.      The form is dated April 11, 2019 and identifies a Citibank account located in

New York with routing and account numbers ("the Citibank Account"). There is a photo of a

check with these routing and account numbers which most likely was included with the

attached form.

        27.      Ori Thursday April 11 at 7:19 a.m., the fraudster sent an email to city employee

Jayvie Fernandez stating:

                 Hello Accounts Payable Can you send me the last payment you
                 made to us. The amount and date.

        28.      Ms. Fernandez forwarded this request to Rowena Gulanes at 8:07 a.m. on April

11. Ms. Gulanes replied to the fraudster on April 11 at 8:28 a.m. She said:

                 Good morning Glenn! I attach the copy of the check that we
                 mailed last Friday, 5`h of Apr. Then this afternoon 1'm printing the
                 check for inv#2019-032.



COMPLAINT
City of Unalaska vs. National Union Ftre Insurance Co., 3UN- 2 1 -   C) '-1   CI        Page 5 of I I




Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 7 of 13A p. 7 of 13
                                                          Exhibit
        29.      On April 12, Ms. Gulanes emailed the fraudster stating:

                The check for Inv#2019-032 is ready... Do you want us to mail this
                check or ... you rather pick-up this check here at the 2"d floor?

        30.    On April 12 at 9:38 a.m. the fraudster replied "Go ahead and mail
        the check. Thanks for your help."

        31.      Later, on April 12, the fraudster sent Ms. Gulanes an email stating:

                 We; have updated the method of receiving payments from
                 CHECKS to ELECTRONIC PAYMENTS and we already filled
                 out iyour ACH form. Can you process this payment electronically?

        32.      In reply, also on April 12 Ms. Van Deventer told the fraudster:

                 Unfortunately it is a 10 day wait before we can start to ACH
                 payments. We have to do a pre note with our bank and once that
                 cornes back clear we can start to ACH.

        33.      A KeyBank Payment Detail Report dated April 12 at 5:33 PM and an ACH

Payment Confirmation of the same date confirms issuing a$0.00 credit to the account.number

included on the ACH form completed by the fraudster with a"value date" of April 15.

        34.      On April 16 at 10:43 a.m.,'the fraudster emailed Ms. Van Deventer stating:

                 This is to confirm the pre note. ACH Electronic Credit of $0.00
                 was posted on 4/15/2019.

        35.      On April 18 at 6:45 p.m., Ms. VanDeventer emailed the fraudster stating:

                 I spoke to our controller and we can start to ACH payments with
                 next weeks check run. The one check we have for you was already
                 in for a check and we couldn't reverse it.

        36.      On May 7, Director of Public Works Tom Cohenour approved NAC invoice

2019-033. Payment of the approved amount was made electronically to the Citibank Account

on May 14. Two other NAC invoices were paid electronically on the same day. Additional




COMPLAINT
City of Unalaska vs. National Union Fire Insurance Co., 3UN- 21-   CI                   Page 6 of 11




Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 8 of 13A p. 8 of 13
                                                          Exhibit
I electronic paymerits were made to the Citibank Account purported to be NACs on June 17

($654,365.90), June 24 ($887,805.10) and July 9($1,419,485.10).
                 i
         37.      On July 10, NAC's accountant called the City to inquire why NAC had not been

paid in months. After further discussions, the City discovered the fraud. NAC had never

requested to be paid by ACH.

         38.      Comptroller Cat Hazen completed an Affidavit of Fraudulent Transaction."

Under "Type of F'raud" she checked a box for "Unauthorized On-Line Banking Transaction".

The definition adj~acent to this category on the Affidavit states:

                  The owner(s) of an account allege that an unauthorized
                  transaction was initiated from/to their account via On-Line
                  Banking or VRU/telephone transfer, into/from an account in
                  which they have no ownership interest.

         39.      On the same day, Ms. Hazen completed an FBI complaint form. In the

Description of the Incident section of the form she checked the box labeled "Spoofed Email"

and again indicated the ACH request "came from someone posing as N.A.C."

         40.      As a direct result of the computer fraud, payments were issued totaling

$2,985,406.10. The City received recovery in the amount of $2,347,544.43 leaving a net loss

of $637,861.67.

                                     THE DENIAL OF COVERA.GE

         41.      Plaintiff incorporates herein by reference paragraphs 1-40 as if each is fully set

forth herein.

         42.      The claim was formally submitted to National Union and AIG Claims by the

City on November 5, 2019 by completing a Proof of Loss form and accompanying cover letter.

Coverage was sought under the four "insuring agreements" set forth in paragraph 16 above.


COMPLAINT
City of Unalaska vs. National Union Fire lns:irance Co., 3UN- 2 1 -   CI               Page 7 of 1 1




Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 9 of 13A p. 9 of 13
                                                          Exhibit
          43.      Orl November 26, National Union, through AIG Claims, accepted coverage

 under Endorsemerlt 25 for Impersonation Fraud Coverage. This Endorsement has a coverage

 limit of $100,000!and a deductible of $25,000.

          44.     Th;is limit and deductible appear in paragraphs 4 and 5 of the endorsement on

 page 49 of the Policy. This differs from the limits and deductibles for insuring agreements 1-9

(all of which are $1,000,000 with a$25,000 deductible) which are clearly and prominently

displayed on the very first page of the Policy. It also differs from the limits applicable to

Endorsements 6, 7, and 14 which are also prominently displayed at the very beginning of the

endorsement. The limit of liability under Endorsement 21 ($1,000,000) and Endorsement 23

($250,000) is identified in similar fashion to Endorsement 25.

          45.     National Union, through AIG Claims, issued a check in the amount of $100,000

on November 27, 2019 leaving Unalaska citizens with an uninsured loss of $537,861.67 ("the

Loss").

          46.     The November 26 AIG Claims response failed to discuss coverage under

Insuring Agreements 3 and 7. On December 3, the City sent AIG Claims a letter requesting a

coverage determination under these two insuring agreements.

          47.     AIG Claims responded on December 16, 2019. Regarding Insuring Agreement

7, "Computer Fraud," The AIG response stated:

                  Th;e Computer Fraud Insuring Agreement is also not triggered.
                  This claim does not directly involve the use of any computer to
                  fraudulently cause a transfer of property from inside the premises
                  to a person or place outside the premises. In this case the Insured
                  relied on fraudulent instructions provided in an e-mail. There
                  was no hacking of the Insured's computer system. Therefore, as
                  an employee of the Insured followed those instructions to issue
                  payment there was no computer fraud.


COMPLAINT
Cily of Unalaska vs. National (Inion Fire Ins:u•ance Co., 3UN- 2 1 -   CI               Page 8 of I 1




Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 10Exhibit
                                                            of 13 A p. 10 of 13
                                                 First Cause of Action: Breach of Contract

                            48.      Plaintiff incorporates herein by reference paragraphs 1-47 as if each is fully set

                   I forth herein.

                            49.      The Policy is a valid and binding contract between the City and National Union

                   I Fire Insurance. AIG Claims has wrongly asserted that the Policy does not cover the City's

                   I computer fraud loss.

                            50.      The terms of the policy provide that National Union "will pay for loss of or

                   I damage to money...resulting directly from the use of any computer to fraudulently cause a

                   transfer of that property from inside the "premises" or "banking premise" to a person ...outside

                   those premises... or to a place outside those premises"

                            51.      The Loss resulted directly from an off-premises computer sending emails to a

                   computer on the City's premises to fraudulently cause the City the transfer its funds from its
a
a
a                  premises or banking premises to a person or place outside the city's banking premises or
zO                 premises.

             ~              52.      The City transferred money to the fraudulent bank account as a direct result of
a23~o
    ''0~
     wtn     N
                   the fraudulent emails received by the City purporting to be from NAC.
Z „ -s~e rn
                            53.      The City would not have transferred the funds to the fraudulent bank accounts in
a >Qc`
  Q ~
     °' o ~        the absence of the fraudulent computer emails. The purpose of the emails was to cause the City
         U   N
`W
 -73     ¢N        to transfer funds to the fraudulent accounts.
             0
             rn~
da                          54.      Alternatively, to the extent that any of the terms, conditions or exclusions of the
u
A                  Policy are ambiguous, these terms, conditions and exclusions must be construed in favor of the
>4
O
aa
                    insured, City of Unalaska.



                   COMPLAINT
                   City of Unalaska vs. Nalional Union Fire Ins:trance Co., 3UN- 2 1- J   - 7 CI           Page 9 of. I I




                   Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 11Exhibit
                                                                               of 13 A p. 11 of 13
         55.     The City has fully performed its obligations under the Policy, including all

conditions precedent.

         56.     National Union breached the Policy by refusing to indemnify the City for the

Loss.

         57.      As:a result of National Union Fire Insurance's breach of the Policy, the City

suffered damages ;in the amount of $537,861.67 ($637,861.67 total unrecovered loss, less

$100,000 paid by National Union).

                                   Second Cause of Action: Declaratory Relief

         58.      Plaintiff incorporates herein by reference paragraphs 1- 57 as if each is fully set

forth herein.

         59.     Pursuant to the terms of the Policy, National Union is obligated to pay the City,

up to the $1,000,000 limit of liability, for the loss 6f `money" resulting directly from the use of

any computer to ftaudulently cause a transfer of that property from inside the "premises" or

"banking premise" to a person (other than a messenger) outside those premises or to a place

outside those prernises.

        60.      As:detailed above, the facts of the Claim come within the Computer, Fraud

provisions of the Policy and its other terms and conditions.

        61:      There are no exclusions in the Policy that bar coverage for this Claim.

        62.      AIG Claims and National Union dispute that National Union has a legal

obligation to pay the Claim

        63.      Pursuant to AS 22.10.020(g), this court has jurisdiction to declare the rights and

legal relations of an interested party to an actual controversy



COMPLAINT
City of Unalaska vs. National Union Fire Insurance Co., 3UN- 2 1 - C::' -7 CI
                                                                                        Page 10 of 1 1




Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 12Exhibit
                                                            of 13 A p. 12 of 13
                           64.     An 'actual controversy has arisen between City and National Union with respect

                 to the existence of;coverage under the Government Crime Policy. The City has asked for

                 coverage for the Loss and defendant National Union contends that there is no coverage under

                 I the Policy for the Loss.

                           65.     The City is entitled to a declaration that there is coverage for the Loss under the

                 Policy.

                                                             PRAYER FOR RELIEF

                           WHEREFORE, Plaintiff, City of Unalaska, prays for relief as follows:

                           (a) Plaintiff requests that the Court enter judgment against National Union Fire

                 Insurance, awarding Plaintiff damages in the amount of $537,861.67, plus all consequ
                                                                                                      ential
                 damages, to the extent permitted by law;

                           (b) Plaintiff requests that this Court enter a Declaratory Judgment in favor of the City
w
a                against National Union Fire Insurance which declares that National Union Fire Insurance
a                                                                                                        is
z
O                obligated to pay the City, up to the applicable limits of the Policy, for the Claim;
~                                                                                                     and
           00
~
~    ~     M             (c) Plaintiff requests an award of attorney's fees, costs and prejudgment interest; and

                         (d) Plaintiff requests such other relief that this Court deems equitable, just or proper
W cn ~ o
                 under the circumstances.
a    >Qu"
r~        o ~                      DATED this 22"d day of March, 2021.
     00


z~         iz-                                                       BOYD, CHANDLER, FALCONER &
           0                                                         MUNSON, LLP
x
U
A
>4                                                                   By: s/s Brooks W. Chandler
O
4                                                                            Brooks W. Chandler, AK Bar No. 8310109
                                                                             Samuel C. Severin, AK Bar No. 0606035



                 COMPLAINT
                 City of Unalaska vs. National Unfon Fire Insurance Co., 3UN- 21- X:~- 7
                                                                                           CI           Page I I of I I




                 Case 3:21-cv-00096-SLG Document 1-1 Filed 04/15/21 Page 13Exhibit
                                                                            of 13  A p. 13 of 13
